United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Memphis, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-267
Issued: September 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2008 appellant timely appealed the August 7, 2008 merit decision of the
Office of Workers’ Compensation Programs, which granted a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has greater than 37 percent impairment of the right upper
extremity and greater than 12 percent impairment of the left upper extremity.
FACTUAL HISTORY
Appellant, a 58-year-old distribution clerk, filed a 1998 occupational disease claim for
injury to her right upper extremity. The Office initially accepted the claim for right arm strain,
right wrist strain and right arm tendinitis, which arose on or about August 14, 1998. Appellant’s
claim was later expanded to include right de Quervain’s disease, consequential left wrist strain,
right shoulder impingement, bilateral carpal tunnel syndrome, bilateral arm tendinitis, depressive

disorder and pain disorder associated with psychological factors and a general medical
condition.1 She has undergone three Office-approved surgical procedures involving the right
upper extremity. Appellant’s latest surgery occurred on April 16, 2002 and involved the right
shoulder.2
On February 6, 2008 appellant filed a claim for a schedule award. The Office
subsequently received a February 13, 2008 report from appellant’s treating physician,
Dr. Rommel G. Childress, a Board-certified orthopedic surgeon, who found 37 percent
impairment of the right upper extremity and 12 percent impairment of the left upper extremity.
The overall right upper extremity rating included a combination of impairments for loss of
motion in the shoulder (16 percent) and wrist (2 percent). It also included motor and sensory
deficits involving both the median (10 percent) and ulnar (17 percent) nerves. With respect to
the left upper extremity, Dr. Childress combined two percent impairment for loss of motion in
the wrist with five percent impairment each for motor and sensory deficits involving the median
and ulnar nerves. Appellant reportedly had reached maximum medical improvement on
April 7, 2005. Dr. Childress also noted that there was a ratable impairment with respect to
appellant’s psychiatric diagnoses. However, he preferred that a psychiatrist provide that specific
rating.
On March 10, 2008 the Office’s district medical adviser reviewed Dr. Childress’ recent
impairment rating and concurred with his finding of 37 percent right upper extremity impairment
and 12 percent left upper extremity impairment. The district medical adviser found that
appellant reached maximum medical improvement on February 13, 2008; the date of
Dr. Childress’ impairment rating.
On August 7, 2008 the Office granted appellant a schedule award for 37 percent
impairment of the right upper extremity and 12 percent impairment of the left upper extremity.
The award covered a period of 152.88 weeks.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.3 No schedule award is payable for a member, function or organ of the
body that is not specified in the Act or in the implementing regulations.4 The Act’s list of
scheduled members includes the eye, arm, hand, fingers, leg, foot and toes.5 Additionally, the
1

Appellant has another occupational disease claim (xxxxxx482) that was accepted for left wrist tendinitis, which
has been combined with the current claim. She also has an accepted claim (xxxxxx712) for prolonged depressive
disorder, which arose on or about May 15, 2001.
2

In addition to her April 16, 2002 right shoulder arthroscopic debridement, appellant underwent a right ulnar
nerve release on January 29, 2002 and a right carpal tunnel release on August 22, 2000.
3

For a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1) (2006).
4

Anna V. Burke, 57 ECAB 521, 523-24 (2006).

5

5 U.S.C. § 8107(c).

2

Act specifically provides for compensation for loss of hearing and loss of vision.6 By authority
granted under the Act, the Secretary of Labor added the breast, kidney, larynx, lung, penis,
testicle, ovary, uterus and tongue to the list of scheduled members.7
The Act, however, does not specify the manner by which the percentage loss of a
member, function or organ shall be determined. To ensure consistent results and equal justice
under the law, good administrative practice requires the use of uniform standards applicable to
all claimants. The implementing regulations have adopted the American Medical Association,
Guides to the Evaluation of Permanent Impairment as the appropriate standard for evaluating
schedule losses.8 Effective February 1, 2001, schedule awards are determined in accordance
with the A.M.A., Guides (5th ed. 2001).9
ANALYSIS
The Board finds that the case is not in posture for decision. In his February 13, 2008
report, Dr. Childress referenced various tables and figures from the A.M.A., Guides (5th ed.
2001) that he purportedly relied upon in determining appellant’s bilateral upper extremity
impairment. However, it is not readily apparent from his report how Dr. Childress calculated a
right upper extremity impairment of 37 percent and a left upper extremity impairment of 12
percent. Moreover, the district medical adviser’s March 10, 2008 report offers even less insight
into this particular process. He simply concluded without explanation that Dr. Childress’
impairment rating is consistent with the A.M.A., Guides and “is correct.” To the extent the
district medical adviser believes that Dr. Childress’ impairment rating is correct, it is incumbent
upon the district medical adviser to explain how he arrived at this conclusion and provide
specific references to the relevant sections of the A.M.A., Guides that support such a conclusion.
Under the circumstances, the district medical adviser’s mere concurrence will not suffice.
Accordingly, the case shall be remanded to the Office to obtain clarification from the district
medical adviser regarding the extent of any permanent impairment affecting appellant’s upper
extremities.
Appellant raised a number of arguments on appeal, none of which are compelling.
However, one particular point warrants further mention. Appellant argued that her psychiatric
conditions are ratable, presumably relying on a similar remark by Dr. Childress. While the
A.M.A., Guides (5th ed. 2001) includes an impairment rating scheme for mental and behavioral
disorders, the Act does not authorize schedule awards for emotional conditions.10

6

Id.

7

5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404(a) (2008).

8

20 C.F.R. § 10.404.

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

10

Jacqueline S. Harris, 54 ECAB 139, 141 (2002).

3

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 7, 2008 decision of the Office of
Workers’ Compensation Programs is set aside, and the case remanded for further action
consistent with this decision.
Issued: September 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

